Citation Nr: 1207446	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement of the cost of unauthorized medical expenses incurred at a private medical facility on September 2, 2009.  

[The claims for increase for posttraumatic stress disorder and for low back pain, the claim of service connection for a cervical spine disability, and the claim for a total disability rating for compensation based on individual unemployability are the subject of a separate decision.] 


REPRESENTATION

Veteran represented by:	Shelly M. Campbell, Esq.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in September 2009 of the Veterans Affairs (VA) Medical Center in Gainesville, Florida.

In November 2011, the Veteran cancelled his request for a hearing before the Board.  

The claim is REMANDED to the VA Medical Center in Gainesville, Florida.

REMAND 

The Veteran received medical care at a non-VA facility, the Halifax Medical Center on September 2, 2009, for a left arm laceration, a nonservice-connected disability.  

The claim was denied by the Agency of Original Jurisdiction on grounds that the treatment was non-emergent, because the treatment came two days after the initial injury as shown by the ER record and a VA medical facility was feasibly available for treatment at the time of the injury.  

The Veteran and witness, who took the Veteran to the ER, assert that the injury and treatment occurred on the same day, and that the Veteran was seen about two hours after the injury, not two days after the injury.  







As there is a discrepancy in the record as to when the injury occurred and when the treatment was provided and whether a VA facility was available, the Veteran asserts that a VA facility was not feasibly available, further development of the record is needed before decision can be made. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Halifax Medical Center in Port Orange, Florida, a copy of the complete ER chart for the Veteran on September 2, 2009.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran for any other information to support his assertion that the injury and treatment occurred on the same day, such as, other witnesses, or other records from the Halifax Medical Center.  

3.  After the above development is completed, adjudicate the claim, including the facts to support the finding that a VA medical facility was feasibly available on September 2, 2009, that is, the distance from the Veteran's residence to the nearest VA facility.  If the benefit remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


